In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-14-00400-CV


                       IN THE INTEREST OF B.C.B., A CHILD

                          On Appeal from the County Court at Law
                                  Moore County, Texas
             Trial Court No. CL248-03, Honorable Delwin T. McGee, Presiding

                                     May 14, 2015

                           MEMORANDUM OPINION
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.

      T.H., father of B.C.B., filed notice of appeal from the trial court’s order modifying

the parent-child relationship. The clerk’s record was filed in November 2014.            A

reporter’s record was never filed. By letter of February 10, 2015, we directed T.H. to

certify by February 25 that he had requested and made satisfactory payment

arrangements for the reporter's record. T.H. made no response. By letter of March 17,

we notified T.H. of the reporter’s status report stating T.H. had not complied with the

Court’s order. Consequently, pursuant to appellate rule 37.3(c), in the same letter we

notified T.H. we would consider and decide issues not requiring a reporter’s record for

decision. We further notified T.H. his brief was due thirty days hence, which was April
16. TEX. R. APP. P. 37.3(c). T.H. did not file a brief and did not otherwise communicate

with the Court. By letter of April 23, we notified T.H. that his appellate brief was past

due and his appeal was subject to dismissal for want of prosecution unless his brief was

filed, along with a motion for extension of time, by May 4.         Again, T.H. made no

response.


       An appellate court may dismiss an appeal for want of prosecution if an appellant

fails to timely file a brief unless the appellant reasonably explains the failure and the

appellee is not significantly injured by the failure. TEX. R. APP. P. 38.8(a)(1). On its own

motion, with ten days’ notice to the parties, an appellate court may dismiss an appeal

for want of prosecution or failure to comply with a notice from the clerk requiring a

response or other action within a specified time. TEX. R. APP. P. 42.3(b), (c). Here, the

record reveals T.H. has not timely filed a brief and has given us no reason for his failure

to do so, despite notice requiring its filing by a specified date. We have given the

parties the required ten days’ notice.


       Accordingly, T.H.’s appeal is now dismissed for want of prosecution and the

failure to comply with a directive of the Court. See TEX. R. APP. P. 38.8(a)(1);

42.3(b), (c).


                                                 James T. Campbell
                                                     Justice




                                             2